Exhibit 21 Subsidiaries of Alliance Data Systems Corporation A Delaware Corporation (as of December 31, 2011) Subsidiary Jurisdiction of Organization Other Business Names ADI, LLC Delaware None ADS Alliance Data Systems, Inc. Delaware None ADS Foreign Holdings, Inc. Delaware None ADS Reinsurance Ltd. Bermuda None Abacus Direct Europe BV Netherlands None Abacus Direct Ireland Limited Ireland None Alliance Data FHC, Inc. Delaware Epsilon International Alliance Data Foreign Holdings, Inc. Delaware None Alliance Data Luxembourg S.àr.l. Luxembourg None Alliance Data Pte. Ltd. Singapore None AMGI Holdings, LLC Delaware None Aspen ListCo Acquisitions LLC Delaware None Aspen Marketing Holdings, LLC Delaware None Aspen Marketing Services, LLC Delaware None ClickGreener Inc. Ontario, Canada None CPC Associates, LLC Delaware None Comenity LLC Delaware None DNCE LLC Delaware None Eindia, LLC Delaware None Epsilon Data Management, LLC Delaware None Epsilon Email Marketing India Private Limited India None Epsilon FMI, Inc. Ohio Direct Antidote Epsilon Interactive, LLC Delaware None Epsilon Interactive CA Inc. Ontario, Canada Abacus Canada Enterprises Abacus Canada Epsilon International, LLC Delaware None Epsilon International Consulting Services Private Limited India None Epsilon International UK Ltd. England None Epsilon Marketing Services, LLC Delaware None Epsilon Software Technology Consulting (Shanghai) Co., Ltd. Shanghai, People’s Republic of China None ICOM Ltd. Ontario, Canada None iCom Information & Communications, Inc. Delaware None ICOM Information & Communications L.P. Ontario, Canada Shopper’s Voice Smart Shopper Stop Interact Connect LLC Delaware None LMGC Holdings 1, ULC Nova Scotia, Canada None LMGC Holdings 2, ULC Nova Scotia, Canada None LMGC Luxembourg S.àr.l. Luxembourg None LoyaltyOne, Inc. Ontario, Canada AIR MILES airmilesshops.ca AIR MILES Corporate Incentives AIR MILES For Business AIR MILES Incentives AIR MILES My Planet AIR MILES Reward Program Alliance Data Alliance Data Loyalty Services Direct Antidote Le Groupe Loyalty Loyalty & Marketing Services Loyalty Services LoyaltyOne LoyaltyOne Canada My Planet The Loyalty Group LoyaltyOne Participacoes Ltda Brazil None LoyaltyOne Rewards Private Limited India None LoyaltyOne SPB, Inc. Ontario, Canada None LoyaltyOne US, Inc. Delaware Colloquy LoyaltyOne Consulting Precima LoyaltyOne Travel Services Inc. Ontario, Canada AIR MILES Travel Services S.R.I. Analytics, Inc. Georgia None WFC Card Services L.P. Ontario, Canada None WFC Card Services Holdings Inc. Ontario, Canada None WFN Credit Company, LLC Delaware None WFN Operating Co., LLC Delaware None World Financial Capital Bank Utah None World Financial Capital Credit Company, LLC Delaware None World Financial Network Bank Delaware None
